DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

“a facial part recognition unit that recognizes a facial part…” 
“a UI unit that cause a display to display…”
“an analysis region setting unit that sets…”
“a skin analysis performing unit that performs…”
in claims 1 and subsequent dependent claims 2-5 and 8.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.




Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-11 are rejected under 35 U.S.C. 102(a) as being anticipated by USPN 2017/0270348 to Morgana et al.

With regard to claim 1, Morgana discloses a skin analyzer comprising: 
a facial part recognition unit that recognizes a facial part from a face image of a user captured by a camera (Fig. 7, element 708 paragraphs [0067]-[0070], Morgana detects the shape of the users face and head as well as detecting different facial regions in the image); 
a UI unit that causes a display to display a user interface (U I) in which a facial part mark indicating the facial part is disposed on the face image, and that accepts an operation with respect to the facial part mark (Fig. 7, elements 710, 712 and 714, paragraphs [0075]-[0079], an interactive image is generated with associated regional metadata that allows a user to designate identified regions of the facial image); 
an analysis region setting unit that sets a skin analysis region for the face image based on a position of the operated facial part mark (Fig. 7, elements 714, paragraphs [0077]-[0080], a user may select a region which is then analyzed in further detail); and 
a skin analysis performing unit that performs a skin analysis on the set skin analysis region (Fig. 7, element 716, paragraphs [0077]-[0080], a user may select a region which is then analyzed in further detail).

With regard to claim 2, Morgana discloses the skin analyzer according to Claim 1, wherein when the facial part recognition unit determines that recognition of the facial part is successful, the UI unit disposes the facial part mark at a position of the recognized facial part (paragraph [0067]-[0070], facial parts such as shape and eyes, nose and mouth are recognized in alignment with a template as shown in Fig. 5).

With regard to claim 3, Morgana discloses the skin analyzer according to Claim 2, wherein when the facial part recognition unit determines that recognition of the facial part is unsuccessful, the UI unit disposes the facial part mark at a predetermined position (paragraphs [0035]-[0037] and [0067], when the face is aligned and the parts recognized as aligned, if the image need further alignment or the image is out of alignment with the detected features, a custom the shape of the user’s face or head shape may be learned and a custom shape and template may be created).

With regard to claim 4, Morgana discloses the skin analyzer according to Claim 2, wherein when the facial part recognition unit determines that recognition of the facial part is unsuccessful, the UI unit disposes the facial part mark when recognition is successful in another face image of the user in the face image (paragraphs [0035]-[0037] and [0067]-[0070], the custom user-specific face outline is stored for use with a user for subsequent captured images, thus the previous image is used to place the facial part or outline). 

 With regard to claim 5, Morgana discloses the skin analyzer according to Claim 2, wherein when the facial part recognition unit determines that recognition of the facial part is unsuccessful, the UI unit disposes the facial part mark disposed by the operation with respect to another face image of the user in the face image (paragraphs [0035]-[0037] and [0067]-[0070], the custom user-specific face outline is stored for use with a user for subsequent captured images, thus the previous image is used to place the facial part or outline).  

With regard to claim 6, Morgana discloses the skin analyzer according to Claim 4, wherein19 P1027968the another face image is a past face image obtained by photographing the user (paragraphs [0035]-[0037] and [0067]-[0070], the custom user-specific face outline is stored for use with a user for subsequent captured images, thus the previous image is used to place the facial part or outline).

With regard to claim 7, Morgana discloses the skin analyzer according to Claim 4, wherein each of the face image and the another face image is any of a face image of a front face, a face image of a left side face, and a face image of a right side face which are obtained by photographing the user (paragraphs [0021], [0032] and [0034], Morgana discloses guiding the user to turn their head to a specific angle amount).

  With regard to claim 8, Morgana discloses the skin analyzer according to Claim 7, wherein the facial part recognition unit determines that recognition of the facial part is unsuccessful when face sizes of the face image of the front face, the face image of the left side face, and the face image of the right side face are different by a predetermined amount or more (paragraphs [0021], [0032] and [0034], Morgana discloses guiding the user to turn their head to a specific angle amount as well as to the proper size within the image).  

With regard to claim 9, Morgana discloses the skin analyzer according to Claim 1, wherein the facial part is at least one of a facial contour, eyes, a nose, a mouth, eyebrows and a hairline of hair, and the facial part mark has a shape corresponding to a shape of the facial part (Figs. 5 and 6, and paragraphs [0035]-[0037]).
  
With regard to claim 10, the discussion of claim 1 applies.

With regard to claim 11, the discussion of claim 1 applies.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WESLEY J TUCKER whose telephone number is (571)272-7427.  The examiner can normally be reached on 9AM-5PM Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHAN PARK can be reached on 571-272-7409.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 


WESLEY J. TUCKER
Primary Examiner
Art Unit 2669



/WESLEY J TUCKER/Primary Examiner, Art Unit 2669